Citation Nr: 0313855	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  01-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder, as secondary to a service-connected lumbar spine 
disability.

2.  Entitlement to service connection for a left hip 
disorder, as secondary to a service-connected lumbar spine 
disability.

3.  Entitlement to a rating in excess of 40 percent for a 
lumbar spine disability.

4.  Entitlement to a rating in excess of 10 percent for 
tinnitus.

5.  Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to November 1994.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Houston, Texas.

Regarding the assertion that the August 20, 1999, effective 
date assigned by the Board in June 2000 for the veteran's 
service-connected lumbar back disability is clearly and 
unmistakably erroneous (CUE), pleased be advised that to the 
extent that the RO processed a claim of CUE in a Board 
decision, this was improper, as the RO has no legal authority 
to consider such a claim.  Essentially, there are there 
methods by which a person may contest a decision by the 
Board:  1)  By appealing the decision to the United States 
Court of Appeals for Veterans Claims (Court).  2)  By filing 
a petition for reconsideration of the decision.  3)  By 
filing a motion at the Board alleging CUE in a decision.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The veteran has not been provided notice 
of the VCAA.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), in which the Court has since provided 
further guidance regarding the notice requirements of the 
VCAA.
Furthermore, in a decision on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans et. al. v. Secretary of Veterans 
Affairs, __F.3d__, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) was invalid because in conjunction with 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.  Consequently, the Board may not proceed with 
consideration of the results of its development without 
remanding the case to the AOJ for their initial consideration 
of the matters.

Concerning the veteran's claim for an increased rating for 
his service-connected low back disability, it is noteworthy 
that the service-connected entity encompasses disc disease of 
the lumbar spine.  In January 2003 the veteran was advised of 
the revised criteria for rating intervertebral disc syndrome 
effective September 23, 2002.  Since his appeal was pending 
at the time of the revision, under Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991), both the old and (effective from 
September 23, 2002) the new criteria must be considered, and 
the new criteria must be applied from their effective date, 
if more favorable.  See VAOPGCPREC 3-00.  

The veteran was last afforded a VA audiological evaluation in 
March 2001.  He alleges that his hearing acuity has decreased 
since then; hence a current examination is necessary.  

It is also noteworthy that where a claim involves the 
assignment of an initial rating for a disability following 
the award of service connection for such disability, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the pertinent provisions of the VCAA 
and implementing regulations, including 
specific information regarding what type 
of evidence would substantiate his 
claims, what the evidence of record 
shows, and what further evidence VA will 
obtain on his behalf and what evidence or 
information he is responsible for 
obtaining or providing.  

2.  The veteran should be asked to 
identify all sources of medical treatment 
(VA and private) he received for his 
service-connected low back disorder 
during the past 12 months.  The RO should 
obtain for the record copies of complete 
records of such treatment from all 
sources identified.  

3.  The veteran should be scheduled for 
audiological evaluation, with audiometric 
studies, to determine the severity of his 
service connected bilateral hearing loss.  

4.  After the development ordered above 
is completed, as well as any other action 
deemed necessary (e.g., another VA 
examination, if indicated), the RO should 
re-adjudicate the matters on appeal in 
light of the additional development and 
the guidelines provided by the Court and 
the Federal Circuit in the cases cited 
above.  If any benefit sought on appeal 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the requisite period of 
time to respond.  Thereafter, the case 
should be returned to the Board for 
further review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


